Objeetant, the former owner of the premises under receivership herein, appeals from- an order which settled and approved the account of Spencer C. Young, treasurer of the City of Eew York, as receiver, and discharged him upon Ms account. It also overruled the objection of the appellant to the receiver’s account. Pursuant to section 94 of the Tax Law, the treasurer of the City of Eew York was appointed receiver of the rents, issues and profits of the premises involved in order to effect the collection of tax arrears. During the pendency of the receiversMp, the city, pursuant to title D of chapter 17 of the Administrative Code of the City of Eew York, commenced an action in rem to foreclose unpaid tax liens affecting delinquent parcels in sections 8 and 9, Borough of Brooklyn, among which were the premises here involved. The owner having failed to answer and request a sale pursuant to section D17-12.0 of the Administrative Code, a judgment of foreclosure dispensing with the sale of the premises was entered. Eo deficiency was reported in the action. Title to said premises vested in the city on May 7, 1951. Prior to and during the foreclosure action, the receiver paid certain of the delinquent taxes. In September, 1951, and after title vested in the city, he paid additional delinquent taxes in the sum of $250, thus disposing of the entire receivership balance on deposit. It is to this payment that the foreclosed owner objected upon the receiver’s account. Order affirmed, with $10 costs and disbursements. Eo opinion. Eolan, P. J., Carswell, Adel, Y/enzel and MaeCrate, JJ., concur.